Citation Nr: 1216351	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  04-12 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the initial 40 percent evaluation for hepatitis from July 31, 2000, to July 1, 2001.  

2.  Entitlement to an initial rating in excess of 40 percent prior to January 31, 2011, for hepatitis C.

3.  Entitlement to an initial rating in excess of 60 percent since January 31, 2011, for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from January 1991 to June 1991.  He also served in the United States Army Reserve. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part granted service connection and assigned an initial 40 percent disability rating for hepatitis C, effective July 31, 2000.  The Veteran perfected an appeal as to the initially assigned disability rating. 

In July 2007, September 2009, and October 2010, the Board remanded the appeal to ensure that the Veteran receives the required notice, and to ensure application of all applicable criteria for rating his service-connected hepatitis C. 

In an October 2011 rating decision, the RO increased the rating for the Veteran's hepatitis C to 60 percent effective January 31, 2011 (date of VA examination).  As such, the Board has characterized the issue as stated on the title page.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is required in this case to further develop the record and ensure proper application of all applicable rating criteria.

The Board has broken down the issue into three issues and recharacterized the initial assignment of a 40 percent evaluation from July 31, 2000, to July 1, 2001, for simplicity.  The Board has remanded this case three times, each time informing the RO that it committed error when it assigned a 40 percent evaluation under Diagnostic Code 7354 prior to this Diagnostic Code's existence and requested that the RO fix this error.  See July 2007 decision on page 13; September 2009 decision on pages 2-4; and October 2010 decision on page 8.  As of the date of this current remand, the error has not been fixed, and it cannot be ignored.  The Board finds as fact that there is clear and unmistakable error in the July 2003 rating decision, wherein the RO assigned an effective date of July 31, 2000, under a Diagnostic Code that did not exist until July 2, 2001.  38 U.S.C.A. § 5110(g).  The Board is remanding for the AMC/RO to issue a rating decision wherein it concedes clear and unmistakable error in the July 2003 rating decision, and corrects the error that was made.  

As to the other portions of the claim, the Board cannot decide the portion addressing the 40 percent evaluation prior to January 31, 2011, because it is possible that the AMC/RO would find that a 60 percent evaluation under Diagnostic Code 7345 (in existence in 2000) would be warranted, and an evaluation cannot be reduced because of a change in the rating criteria, unless genuine improvement has been demonstrated.  38 U.S.C.A. § 1155 (West 2002) ("[I]n no event shall such a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.").  Thus, the Board must wait for the RO to address the clear and unmistakable error before it can decide the increased-evaluation claim prior to January 31, 2011.

In the October 2010 remand, the Board in part requested that the RO afford the Veteran a VA examination to determine the current severity of his hepatitis C.  The Veteran underwent an examination on January 31, 2011; however, the report is inadequate for rating purposes.  In this regard, although the examiner provided the results of liver function tests, the examiner did not comment on the extent of liver damage shown by these results.  The examiner also stated that the frequency and duration of incapacitating episodes could not be determined, as the Veteran reported them to be chronic.  However, the examiner was advised that an incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Thus, the examiner should be asked to clarify the duration, if any, of such episodes.  

Additionally, the examiner noted that the report of a January 24, 2011, liver biopsy was not yet available and that, "The severity of the [V]eteran's chronic Hep[atitis] C will be known once liver biopsy comes back.  Unemployability will be determined when the biopsy results are know[n] and severity can be determined."  See examination report on page 3.  The January 2011 biopsy results were not associated with the claims file, and the examiner never provided an addendum to the examination report after having reviewed the biopsy report prior to the case being returned to the Board.  

Given the above, the AMC/RO should associate with the claims file the January 2011 liver biopsy report and return the claims file to the examiner who provided the January 2011 examination (QLL, M.D.,) to obtain an addendum that properly addresses the Board's questions as set forth in the October 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Veteran receives treatment at the Orlando VA Medical Center (VAMC) and the record contains treatment notes through September 2010.  Thus, the RO should obtain any treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision that addresses the clear and unmistakable error that occurred in the July 2003 rating decision, wherein the RO assigned an evaluation under a Diagnostic Code that did not exist from July 31, 2000, to July 1, 2001.  The RO should then assign an evaluation under Diagnostic Code 7345 for that time period in question.

2.  Obtain all outstanding treatment records for the disability on appeal from the Orlando VAMC since September 2010, to specifically include the report of the January 24, 2011, liver biopsy.

3.  Thereafter, arrange for the Veteran's claims file to be sent to the examiner who completed the January 2011 VA examination to obtain an addendum that addresses the following:  The examiner should comment on whether the Veteran's hepatitis C is productive of or approximates any one of the following sets (i to iv) of symptomatology, or - if not - any elements therein: 

   i.  moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue and mental depression; or 

   ii.  symptomatology of: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly; or 

   iii.  marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy; or 

   iv.  symptomatology of serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

For the purposes of the above, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

The examiner should provide an opinion as to the effect the Veteran's service-connected hepatitis C has on his ability to maintain gainful employment. 

The examiner should also provide the rationale for any opinion expressed.  If the examiner determines that it is not feasible to respond to any of the inquiries above, the examiner should explain why it is not feasible to respond. 

4.  After completing the above, readjudicate the claim.  For all evidence dated before July 2, 2001, this review must include consideration of prior Diagnostic Code 7345 for hepatitis.  For all evidence dated on or after July 2, 2001, this review must include consideration of revised Diagnostic Code 7345 for hepatitis and new Diagnostic Code 7354 for hepatitis C.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

